In re State of Louisiana; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Calcasieu, 14th Judicial District Court Div. G, No. 7599-11; to the Court of Appeal, Third Circuit, No. KW 14-01162.
| T Granted. The court of appeal’s ruling is reversed and the judgment of the trial court is reinstated. The time period to proceed to trial was suspended by various motions and other preliminary pleas filed by the defendant, as set forth in La. Code of Criminal art. 580, and therefore, the trial court’s ruling denying defendant’s Motion to Quash was correct.
WEIMER, J., concurs in the result.
WEIMER, J., concurring.
|TI concur in the result.